STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                               FILED
                                                                              February 1, 2013

                                                                           RORY L. PERRY II, CLERK

LAVRON BOOKER,                                                           SUPREME COURT OF APPEALS

                                                                             OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0579	 (BOR Appeal No. 2044963)
                   (Claim No. 2009058528)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

BECKLEY AUTO MALL, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Lavron Booker, by Michael E. Froble, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Beckley Auto Mall, by Maureen
Kowalski, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated March 2, 2011, in
which the Board affirmed an August 2, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s Order dated August
24, 2009, denying authorization for treatments and addition of thoracic and lumbar components
of the claim. The Court has carefully reviewed the records, written arguments, and appendices
contained in the petition, and the case is mature for consideration.

        Having considered the petition and the relevant decision of the lower tribunal, the Court
is of the opinion that the decisional process would not be significantly aided by oral argument.
Upon consideration of the standard of review, the Court determines that there is no prejudicial
error. This case does not present a new or significant question of law. For these reasons, a
memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.


                                               1
        On August 29, 2008, Mr. Booker was in a motor vehicle accident while moving a car as a
part of his duties working as a car detailer at Beckley Auto Mall. The injury was found
compensable for whiplash injury. Mr. Booker received an x-ray, a CT scan of the brain and a CT
scan of the cervical spine on the day of the accident, but no fractures or hemorrhages were found.
Nonetheless, Mr. Booker presented worsening symptoms of neck and chest pain on September 1,
2008; he was advised to rest, to alternate ice and heat, and follow up with his family physician.
Dr. A.E. Landis examined Mr. Booker on September 30, 2008, and diagnosed cervical and
lumbosacral sprain/strain and recommended physical therapy and medication. Mr. Booker never
participated in the physical therapy. On November 7, 2008, Dr. Julian Chipley, the claimant’s
chiropractic professional, requested to add the diagnosis of thoracic and lumbar components to
the claim, as well as for ongoing chiropractic treatment and a neurological consultation. Mr.
Booker participated in chiropractic treatment from November of 2009 to January of 2010.

        On August 24, 2009, the claims administrator denied all of Dr. Chipley’s requests. Dr.
Luis Loimil evaluated Mr. Booker on October 6, 2009, examining him and reviewing his
medical history, and diagnosed cervical and lumbosacral sprain/strain superimposed on a degree
of degenerative disc disease with bulging discs at multiple levels. Dr. Loimil found that Mr.
Booker was at maximum medical improvement and stated that home exercise was sufficient to
address Mr. Booker’s complaints and that a neurological consultation was not necessary as a
result of the injury in August of 2008.

        The Office of Judges affirmed the claims administrator’s denial of additional components
and treatments in its August 2, 2010, Order. The Order relied in large part on Dr. Loimil’s report,
finding it to be “the most complete, concise, reliable and persuasive report in the record.” The
Office of Judges also discussed Mr. Booker’s clean x-rays and CT scans the day of the accident,
his lack of cooperation with Dr. Landis’s treatment, that he had been believed by both Dr. Loimil
and Dr. Landis as having engaged in symptom magnification, and that he was not forthcoming
with evaluators in the claim. The Board of Review reached the same reasoned conclusion.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: February 1, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                2